Citation Nr: 0734116	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  07-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left foot injury with onychomycosis of the left great 
toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a 
January 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in pertinent part, denied entitlement to a 
rating in excess of 20 percent for the above condition.   The 
Agency of Original Jurisdiction (AOJ) is currently the RO in 
Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his June 2007 substantive appeal, the veteran indicated 
that he wanted a hearing at his local VA office before a 
Member of the Board (Veterans Law Judge).  The veteran is 
entitled to such a hearing.  38 C.F.R. §§ 20.700, 20.703 
(2007).

To date, the veteran has not been afforded this hearing.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  After the 
veteran has been afforded the opportunity 
for this hearing, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



